DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/02/2022 has been entered and fully considered.
Claims 26-29, 31-36, 38-44 46,47, and 51-56 are pending of which claims 26, 36, 42 and 55 are independent and amended. 
Independent claim 26 is amended to incorporate dependent claim 30 which was previously indicated as allowable if rewritten as independent with all intervening claims.   Therefore claim 26 is allowed. 
Independent claim 36 is amended to incorporate dependent claim 37 which was previously indicated as allowable if rewritten as independent with all intervening claims.   Therefore claim 36 is allowed. 
Independent claim 42 is amended to incorporate dependent claim 45 which was previously indicated as allowable if rewritten as independent with all intervening claims.   Therefore claim 42 is allowed.
Independent claim 51 contains dependent claim 33 which was previously indicated as allowable if rewritten as independent with all intervening claims and has been rewritten with all the features of the base claim 26.   Therefore claim 51 is allowed.
Independent claim 55 contains dependent claim 38 which was previously indicated as allowable if rewritten as independent with all intervening claims and has been rewritten with some features of the base claim 36.   Therefore claim 55 is not allowable as it failed to contain all of the features of the base claim 36.  
			Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant’s amendment to claims to 26-28, 31-36, and 38-41 where in specifically claims 26 and 36 were amended with “non-transitory” to modify “computer-readable media” has overcome the rejection of claims 26-28, 31-36, and 38-41 under USC 101.
Since Applicant has accepted the examiner’s interpretation of primary access and secondary access to be a simple access to and from the network in opposite directions such as uplink and downlink, the examiner has withdrawn the rejection of claims 26-35 and 42-50 under USC 112(b).  However, the given interpretation is only applicable if the terms are properly defined in the claim with respect to direction..  
Claim 55, even though it is based on objected dependent claim 38 being written in independent form including all intervening claims and the base claim 36, it is not automatically allowable as it does not contain all the features of claim 36.  The examiner telephoned Applicant’s representative, Wesley E. Parker, to request for an examiner amendment but Applicant’s representative was not available.  Therefore independent claim 55 and dependent claim 56 were rejected as shown below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55-56 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US 20150327293 A1) in view of Aiba et al (US 20140362797 A1).
Regarding claim 55, Luo discloses  one or more computer-readable media having instructions, stored thereon, that when executed by one or more processors of a user equipment (UE) (Fig. 2 shows eNB schedules and UE2 and UE5 in paragraph 26) , cause the UE (i.e. UE5 paragraph 26 indicates the eNB/ Base Station schedules UE5 to transmit in the uplink direction and the scheduling message is a scheduling grant) to: obtain a scheduling grant from a base station of a wireless communication network to schedule the UE for secondary access to a set of resource elements (i.e. resource elements are time and frequency resources where in a pair of UEs, UE5 is scheduled in uplink direction and UE2 is scheduled in downlink direction on the same time and frequency per paragraphs 4 and 20)  on which to communicate with the base station in a first communication direction (i.e. uplink direction for UE5 as a UE per paragraphs 26 and 34) that is opposite from a second communication direction (i.e. downlink direction for UE2 opposite uplink direction - per paragraphs 26 and 34)  in which another UE (i.e. UE2 is the another UE per paragraph 26) is to communicate with the base station (i.e. Fig. 2 eNB) on the set of resource elements (i.e. identical and same frequency and time are the resource elements in paragraphs 4 and 20), receive a second scheduling grant to schedule the UE for primary access  (i.e. primary access is in the up direction as the UE can only schedule uplink transmission to the base station) on a second set of resource elements ( i.e. resource elements are time and frequency resources where in a pair of UEs, UE5 is scheduled in uplink direction and UE2 is scheduled in downlink direction on the same time and frequency band per paragraphs 4 and 20. Note that a frequency band can be divided into a first and second set  because a frequency band has multiple subcarriers)  
	

	Luo fails to disclose to communicate supplemental control information with the base station on the set of resource elements,  and communicate primary control information with the base station on the second set of resource elements, wherein the primary control information includes at least some of the same information included in the supplemental control information.
	Aiba, in the same endeavor, discloses to communicate supplemental control information (i.e. Fig. 7 a first grant as a second parameter received in PDCCH for a secondary cell ) with the base station on the set of resource elements (i.e. Fig. 7 last column indicates when the first grant/ 2Nd parameter is true and supplemental control information, HARQ-ACK +CSI transmitted on PUCCH - See Paragraphs 212, 222-225), and communicate primary control information (i.e. Fig. 7 last column when the 2nd Grant/1st parameter is true and  primary control information, HARQ-ACK + CSI transmitted on PUSCH where PUSCH is a different resource set than the 1st resource set PUCCH )with the base station on the second set of resource elements(i.e. PUCCH), wherein the primary control information includes at least some of the same information included in the supplemental control information.(in this case the primary and supplemental control information are not identical)
	In view of the above, having the media of Luo and then given the well- established teaching of Aiba, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the media of Luo as taught by Aiba, since Aiba states in paragraph 20 that the modification results in efficient transmission of supplemental control information like HARQ-ACK and CSI.
Regarding claim 56, Luo modified by Aiba discloses the one or more media of claim 55, further Aiba discloses wherein the supplemental control information includes:
	a channel quality indicator (CQI);
	hybrid automatic repeat request (HARQ) feedback; or multiple input multiple output (MIMO) feedback that includes a rank indicator (RI) and a pre-coding matrix indicator (PMI). (Note limitation is in the alternative and Aiba in Figs. 5-7 shows HARQ-ACK and CSI as a supplemental control information.  In Paragraph 42 Aiba indicates CSI comprises of CQI/PMI/Rank. )
	In view of the above, having the media of Luo and then given the well- established teaching of Aiba, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the media of Luo as taught by Aiba, since Aiba states in paragraph 20 that the modification results in efficient transmission of supplemental control information like HARQ-ACK and CSI.

Allowable Subject Matter
Claims 26-29, 31-36, 38-44 46,47, and 51-54 are allowed.
Independent claim 26 is amended to incorporate dependent claim 30 which was previously indicated as allowable if rewritten as independent with all intervening claims.   Therefore claim 26 is allowed. Dependent claims 27-29 and 31-35 are allowed for their dependency on parent claim 26.
Independent claim 36 is amended to incorporate dependent claim 37 which was previously indicated as allowable if rewritten as independent with all intervening claims.   Therefore claim 36 is allowed. Dependent claims 38-41 are allowed for their dependency on parent claim 36.
Independent claim 42 is amended to incorporate dependent claim 45 which was previously indicated as allowable if rewritten as independent with all intervening claims.   Therefore claim 42 is allowed. Dependent claims 43-44 and 46-47 are allowed for their dependency on parent claim 42.
Independent claim 51 contains dependent claim 33 which was previously indicated as allowable if rewritten as independent with all intervening claims and has been rewritten with all the features of the base claim 26.   Therefore claim 51 is allowed.
Dependent claims 52-54 are allowed for their dependency on parent claim 51.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474